Citation Nr: 9901089	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


REMAND

The veteran served on active duty from February to May 1970, 
June 1972 to June 1974, and from September 1974 to June 1975.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran indicated at his RO video conference hearing with 
the undersigned in July 1998 that he had applied for Social 
Security Administration disability benefits several years ago 
but had been denied.  The Board notes that no Social Security 
Administration records are currently on file.  Since records 
in the possession of the Social Security Administration may 
be pertinent to the veterans claim, the case is REMANDED to 
the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
including VA, who may possess additional 
records pertinent to his claim.  After 
obtaining any necessary authorization for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  The veteran should be asked to 
provide a history of any recent 
employment and any unsuccessful attempts 
to obtain employment.

3.  The RO should contact the Division of 
Benefit Services, Office of Disability 
Operations, Social Security 
Administration, Baltimore, Maryland 
21241, and request copies of the 
veterans determination of disability and 
all evidence upon which the determination 
was based, all of which should also be 
added to the veteran's claims file.  If 
no decision is on file, the Social 
Security Administration should be 
requested to so specify.

4.  Thereafter, the veteran should be 
afforded a VA general medical examination 
to determine the current nature and 
severity of all chronic disorders.  All 
necessary tests and studies, including 
any special examinations deemed 
warranted, should be conducted, and all 
findings should be reported in detail.  
The examiner(s) should comment on the 
impact of the veterans disabilities on 
his ability to obtain and maintain 
substantially gainful employment.  The 
claims file must be made available to the 
examiner(s) prior to the examination(s) 
for review.

5.  The RO should then review all of the 
evidence on file.  Current ratings 
should be assigned for each of the 
veteran's disabilities under the 
Schedule for Rating Disabilities (Rating 
Schedule).  Roberts v. Derwinski, 2 
Vet.App. 387 (1992).  The evaluations 
assigned for the veteran's disabilities 
which can be considered for pension 
purposes should be combined under the 
combined ratings table of the Rating 
Schedule.  38 C.F.R. § 4.25 (1998).  The 
RO should then consider whether the 
veteran is unemployable under what the 
United States Court of Veterans Appeals 
(Court) has referred to as the "average 
person" test provided under 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (1998).  Talley v. Derwinski, 2 
Vet.App. 282 (1992).

6.  If the benefit sought on appeal 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (1998) and the 
permanency requirement under 38 C.F.R. 
§ 4.17 (1998) are met, and if so, 
whether the veteran is unemployable as a 
result of what the Court has referred to 
as "lifetime" disabilities.  Brown v. 
Derwinski, 2 Vet.App. 444 (1992).

7.  If it is determined that the veteran 
does not meet the percentage 
requirements under 38 C.F.R. § 4.16, the 
RO should consider whether the veteran 
nevertheless meets the criteria for a 
determination of "unemployability" under 
38 C.F.R. § 3.321(b)(2) (1998).

8.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be furnished the 
veteran that contains an explanation of 
the RO's latest deliberations under all 
of the foregoing criteria of the 
"average person" and "unemployability" 
standards.  The supplemental statement 
of the case should contain the criteria 
of the Rating Schedule under which each 
of the veteran's ratable disabilities 
has been evaluated, if not previously 
provided.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302,108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious 



handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
